Case: 08-30918 Document: 00511315315 Page: 1 Date Filed: 12/08/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          December 8, 2010
                                     No. 08-30918
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

KEVIN LOVE, also known as Kelvin Love,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                             USDC No. 1:97-CR-10008


Before KING, BENAVIDES, and PRADO, Circuit Judges.
PER CURIAM:*
       Kevin Love, federal prisoner # 09677-035, appeals following the district
court’s grant of relief on his 18 U.S.C. § 3582(c)(2) motion for a reduction of
sentence. The district court reduced Love’s base offense level by two levels in
accordance with the amendments to the Guideline governing cocaine base
offenses, and it reduced Love’s sentence to 220 months of imprisonment, which
was within the amended guidelines range. We review a district court’s decision
whether to reduce a sentence under § 3582(c)(2) for an abuse of discretion, and

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
       Case: 08-30918 Document: 00511315315 Page: 2 Date Filed: 12/08/2010

                                   No. 08-30918

its interpretation of the Sentencing Guidelines is reviewed de novo. United
States v. Evans, 587 F.3d 667, 671-72 (5th Cir. 2009), cert. denied, 130 S. Ct.
3462 (2010).
        Love argues that the district court should have reduced his sentence to the
bottom of the amended guidelines range. He also contends that the district court
erred because it failed to address the application of an enhancement for reckless
endangerment.
        The district court was under no obligation to reduce Love’s sentence at all
under § 3582(c)(2), and thus, it was under no obligation to reduce it even further
within the recalculated range. See id. at 673. Because issues relating to the
original sentencing are not cognizable under § 3582(c)(2), the district court did
not err in failing to address the reckless endangerment enhancement. See id. at
674.
        For the foregoing reasons, the judgment of the district court is affirmed.
Love’s motion to file a supplemental brief, and his motion to supplement and/or
clarify the Government’s brief, are denied.
        AFFIRMED; MOTIONS DENIED.




                                         2